                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

US MAGNESIUM, LLC, a Delaware
limited liability company,
                                                      MEMORANDUM DECISION AND
     Plaintiff and Counterclaim-Defendant,            ORDER
v.

ATI TITANIUM LLC, a Delaware limited
liability company; ALLEGHENY                         Case No. 2:17-cv-923-DB
TECHNOLOGIES INCORPORATED, a
Delaware corporation, and DOES 1-20,                 District Judge Dee Benson
     Defendants and Counter-claimant.


       Before the Court are two Motions to Dismiss—one filed by Plaintiff and Counterclaim-

Defendant US Magnesium, LLC (“US Mag”) (Dkt. No. 108) and one filed by Defendant and

Counter-Claimant ATI Titanium LLC (“ATI”) (Dkt. No. 133)—as well as associated evidentiary

objections and a motion for discovery. (Dkt. Nos. 151, 160, 168.) The Motions have been fully

briefed by the parties, and the court has considered the facts and arguments set forth in those

filings. Pursuant to civil rule 7-1(f) of the United States District Court for the District of Utah

Rules of Practice, the Court elects to determine the motion on the basis of the written

memoranda and finds that oral argument would not be helpful or necessary. DUCivR 7-1(f).

                                                Facts

       This action arises out of a Supply and Operating Agreement (the “Agreement”) entered

into by US Mag and ATI in September of 2006. The Agreement provided for a symbiotic

relationship in which US Mag would produce raw magnesium, which it sold to ATI at a set price

for the manufacture of titanium sponge. US Mag’s magnesium production process required
magnesium chloride as input, which ATI’s titanium sponge manufacturing process produced as a

by-product. ATI provided magnesium chloride from its manufacturing process to US Mag for the

manufacture of magnesium.

       The companies operated neighboring plants pursuant to the Agreement for several years

until mid-2016. The agreement contemplated a twenty-year term, subject to ATI’s right to

terminate its performance pursuant to an “Economic Force Majeure” provision. The Economic

Force Majeure provision provided that ATI could “suspend its performance” under the

Agreement if it obtained “a bona fide, good faith and arms’ length written contract offer” to

purchase titanium sponge for five years at a price 85% or below that of ATI’s “variable costs to

produce titanium sponge….” §11.2(a). The provision further provided that ATI could “suspend

its performance under th[e] Agreement, including, without limitation, its purchase of Magnesium

under th[e] Agreement, upon at least one hundred eighty (180) days’ prior written notice to [US

Mag].” Id. During the 180-day period, the parties were to “enter into good faith negotiations…to

attempt to negotiate revised pricing for Magnesium” pursuant to the schedule set forth in the

Agreement.

       In a letter dated August 23, 2016, ATI wrote to US Mag “declaring an Economic Force

Majeure pursuant to Section 11.2 of the Agreement….” (Dkt. No. 17 at ¶ 13.) ATI notified US

Mag that it would suspend its performance 180 days following the letter. Shortly thereafter,

during the 180-day period, ATI idled its plant. The parties engaged in some discussions during

the 180-day period, but they disagreed on several points, including which auditor to use for the

audit contemplated by the Agreement. Ultimately, their discussions were unsuccessful at

resolving their dispute.



                                                                                                   2
        US Mag initially filed suit on October 12, 2016, which was removed to this court on

November 11, 2016. That action was dismissed without prejudice to allow the parties to engage

in mediation, as set forth in the Agreement. Following an unsuccessful mediation, ATI brought

this action on August 15, 2017. (Dkt. No. 2.) On January 11, 2018, on motion of the parties, this

action was consolidated with an action which was filed by US Mag in state court and removed to

this court on August 29, 2017—2:17-cv-976. (Dkt. No. 39.) Subsequently, both parties amended

their Complaint/ Counterclaim to include claims against the other’s parent company. (Dkt. Nos.

100 and 117.)

        ATI brought claims for intentional interference with contract and economic relations

against the Renco Group (“Renco”), US Mag’s parent company. (Dkt. No. 100.) ATI alleged

that, on information and belief, Renco prevented US Mag from negotiating in good faith with

ATI in order to force ATI into economic duress and purchase ATI at a steeply discounted price.

(Id.)

        US Mag brought claims against Allegheny Technologies Incorporated (“Allegheny”),

ATI’s parent company, under an alter ego or principal/agent theory, arguing that Allegheny was

responsible for the actions of ATI. (Dkt. No. 117.) In support of its alter ego and principal/agent

theory, US Mag alleged “commingling of business operations; common management and legal

representation; sharing of headquarters and employees in Pittsburgh, Pennsylvania; non-arm’s

length transactions; consolidated summaries of operations and financial statements; absence of

corporate records for ATI; a failure to follow corporate formalities on the part of ATI; and

Allegheny’s siphoning of funds from ATI, causing ATI to be (and remain) undercapitalized,




                                                                                                      3
despite Allegheny’s substantial earnings from the products produced at the Titanium Sponge

Plant.” (Id. at ¶ 4.)

                                              Discussion

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Plausibility, in the context of a motion to dismiss, constitutes facts which allow “the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

        Under Rule 12(b)(6), the court must accept all well-pleaded allegations in the Amended

Complaint as true and view those allegations in the light most favorable to the nonmoving party.

Stidham v. Peace Officer Standards Training, 265 F.3d 1144, 1149 (10th Cir. 2001) (quoting

Sutton v. Utah Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999)). The Court must

limit its consideration to the four corners of the Complaint, and any documents attached thereto,

and any external documents that are referenced in the Complaint and whose accuracy is not in

dispute. Oxendine v. Kaplan, 241 F.3d 1272, 1275 (10th Cir. 2001); Jacobsen v. Deseret Book

Co., 287 F.3d 936, 941 (10th Cir. 2002).

        US Mag and Renco’s Motion to Dismiss (Dkt. No. 108)

        In its Second Amended Counterclaim and Third-Party Complaint, ATI speculated that its

pricing negotiations with US Mag broke down after US Mag communicated with its parent,

Renco. (Dkt. No. 100 at ¶¶ 30-34.) ATI then alleged that the inference can be drawn that Renco

interfered with the negotiations self-interestedly, and initiated suit in order to purchase ATI at a




                                                                                                        4
reduced price. (Id. at ¶ 12. ) Even assuming that ATI’s speculative allegations are true, they are

insufficient to state a claim for intentional interference with contract or economic relations.

        In response to a certified question from this court, the Utah Supreme Court recently

clarified that, like the tort of intentional interference with economic relations, the tort of

intentional interference with contract requires a showing of “improper means.” C.R. England v.

Swift Transportation Company, 2019 UT 8. To establish “improper means”, a Plaintiff must

show conduct of the Defendant that is “contrary to law, such as violations of statutes,

regulations, . . . recognized common-law rules or the violation of an established standard of a

trade or profession.” Id.

        ATI argues that it pleaded improper means by alleging (1) a breach of fiduciary duties

and (2) the pursuit of unfounded litigation. First, ATI’s argument that Renco breached fiduciary

duties owed to US Mag, and that the breach constituted improper means with respect to ATI, is

unsupported by law. None of the cases discussed in the parties’ briefing support the theory that

the breach of a fiduciary duty owed to a third party constitutes improper means under Utah law,

or that ATI would have standing to assert such a claim. The court declines to expand the

definition of improper means to include such conduct, as the Utah Supreme Court has

consistently “defined improper means narrowly.” Id. at ¶ 42.

        Second, ATI’s assertion that the pursuit of unfounded litigation constituted improper

means is belied by the procedural history of this case. Although the original action brought by

US Mag was dismissed, it was not with prejudice, but instead to allow the parties to participate

in mediation as required by the Agreement. Furthermore, this court has already denied a motion

for partial summary judgment brought by ATI. This action does not have any of the hallmarks of



                                                                                                     5
“sham litigation,” as alleged by ATI. Accordingly, participating in this action, which Renco is

legally entitled to do, cannot constitute improper means. ATI has failed to allege improper means

to support its claims against Renco. Accordingly, US Mag’s Motion to Dismiss Renco is

GRANTED.

        Allegheny’s Motion to Dismiss (Dkt. No. 133)

        Allegheny moves to dismiss US Mag’s claims against it pursuant to Federal Rule of Civil

Procedure 12(b)(2), arguing that Judge Stewart already ruled that the court did not have personal

jurisdiction over Allegheny, and pursuant to Rule 12(b)(6), arguing that they are deficiently

pled.

        First, Judge Stewart’s opinion dismissing the previous action to allow the parties to

engage in mediation pursuant to the Agreement (Dkt. No. 133-1) does not have a preclusive

effect here. Judge Stewart was primarily presented with whether the timing of the lawsuit was

proper under the parties’ agreement and repeatedly stated that his Memorandum Decision and

Order was entered without prejudice. (Dkt. No. 133-1 at 9, 18, 19.) Furthermore, even in an

instance where claims are dismissed for lack of personal jurisdiction and the court does not

specify that its ruling is without prejudice, “suit may be brought again where a jurisdictional

defect has been cured or loses its controlling force.” Eaton v. Weaver Mfg. Co., 582 F.2d 1250,

1256 (10th Cir. 1978).The court here has been presented with a different pleading and procedural

posture and is not precluded from considering its jurisdiction and the action before it because of

Judge Stewart’s dismissal of similar claims without prejudice.

        Having so determined, the court must decide whether it has personal jurisdiction over

Allegheny. When, as in this case, a court considers a motion to dismiss “on the basis of the



                                                                                                     6
complaint and affidavits,” a plaintiff must “only make a prima facie showing of personal

jurisdiction.” Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir.

2008). The plaintiff may make this prima facie showing by demonstrating by affidavit or other

written materials, facts that if true would support jurisdiction over the defendant. OMI Holdings,

Inc. v. Royal Ins. Co., 149 F.3d 1086, 1091 (10th Cir. 1998). “[A]ny factual disputes in the

parties’ affidavits must be resolved in plaintiffs’ favor.” Dudnikov, 514 F.3d at 1070. In order to

defeat the plaintiff’s prima facie showing of personal jurisdiction, the moving defendant must

present a compelling case demonstrating “that the presence of some other considerations would

render jurisdiction unreasonable.” OMI Holdings, 149 F.3d at 1091 (quoting Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 477 (1985)).

       Here, the court finds that US Mag has made a prima facie showing of personal

jurisdiction, and ATI has failed to show other considerations that would render jurisdiction

unreasonable. US Mag has alleged that Allegheny is an alter ego of ATI, so as to subject

Allegheny to jurisdiction. Under Utah law, in order to establish that one corporate entity is the

alter ego of another, a plaintiff must show: (1) “such unity of interest and ownership that the

separate personalities of the corporation[s] . . . no longer exist” and (2) that to observe the

corporate form would “sanction a fraud, promote injustice, or [cause] an inequitable result [to]

follow.” Mun. Bldg. Auth. of Iron Cty. v. Lowder, 711 P.2d 273, 278 (Utah 1985). US Mag has

sufficiently pleaded both elements.

       First, US Mag has sufficiently alleged a unity of interest and ownership between ATI and

Allegheny. In its Amended Complaint, US Mag alleged that ATI did not maintain its own,

separate financial records (Amended Complaint (Dkt. No. 117) at ¶¶ 93-98), ATI was a cost



                                                                                                      7
center for which cash generation was realized through other entities owned by Allegheny (id. at ¶

116), ATI was entirely dependent on Allegheny for any funding it obtained (id. at ¶¶ 116, 133),

profits generated by ATI went to Allegheny (id. at ¶ 133), ATI did not maintain its own, separate

corporate records or meeting minutes (id. at ¶ 125), many of ATI’s corporate witnesses are

actually officers or employees of Allegheny (id. at ¶ 119), Allegheny—not ATI—was the entity

that voted to declare an Economic Force Majeure under the Agreement (id. at 72), and

Allegheny—not ATI—was party to the offers or contracts that allegedly triggered the Economic

Force Majeure. (Id. at 71, 120.) Accepted as true, those allegations demonstrate a unity of

interest and ownership such that separate corporations no longer exist.

       Second, US Mag has alleged that ATI and Allegheny have not maintained separate

financial records and that ATI is undercapitalized. (Id. at ¶ 133.) Accepting those allegations as

true, it would cause an inequitable result to dismiss Allegheny, leaving only the alleged “cost

center”—ATI—to respond to this action. Accordingly, US Mag has sufficiently pleaded an alter

ego theory to survive a motion to dismiss under Rule 12(b)(6) and to support personal

jurisdiction under Rule 12(b)(2).

       In their Objection, (Dkt. No. 160,) ATI and Allegheny dispute the assertions in the

affidavit submitted by US Mag. Specifically, they dispute US Mag’s characterization of the

evidence produced by ATI and Allegheny to this point. On a Motion to Dismiss where the court

relies on the Complaint and affidavits, the court must resolve all “factual disputes in the parties’

affidavits … in plaintiffs’ favor.” Dudnikov, 514 F.3d at 1070. Accordingly, ATI and

Allegheny’s evidentiary objection is overruled at this time. And, in fairness, US Mag’s

evidentiary objection to ATI and Allegheny’s affidavit (Dkt. No. 168) is overruled as well.



                                                                                                       8
                                         Conclusion

       For the foregoing reasons, US Mag’s Motion to Dismiss Renco (Dkt. No. 108) is hereby

GRANTED and ATI’s Motion to Dismiss Allegheny (Dkt. No. 133) is DENIED. The

evidentiary objections (Dkt. Nos. 160 and 168) are OVERRULED at this time. US Mag’s

Motion for jurisdictional discovery (Dkt. No. 151) is hereby MOOT.



              DATED this 19th day of April, 2019.



                                           BY THE COURT:



                                           Dee Benson
                                           United States District Judge




                                                                                              9
